Exhibit 10.4
February 27, 2009
Via Hand Delivery
Marc R. Lively
501 S. James M. Campbell Blvd.
Columbia, TN 38401
Dear Marc,
Community First, Inc. (the “Company”) anticipates entering into a Securities
Purchase Agreement (the “Participation Agreement”), with the United States
Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s Capital Purchase Program (the “CPP”) under the
Troubled Assets Relief Program (“TARP”). If the Company does not participate or
ceases at any time to participate in the CPP, this letter shall be of no further
force and effect.
For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

  (1)   No Golden Parachute Payments. The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period”. A “CPP Covered Period”
is any period during which (A) you are a senior executive officer and (B) any
obligation of the Company arising from financial assistance provided under the
TARP remains outstanding.     (2)   Recovery of Bonus and Incentive
Compensation. Any bonus, retention award or incentive compensation paid to you
during the CPP Covered Period is subject to recovery or “clawback” by the
Company if the payments were based on statements of earnings, revenues, gains,
or other criteria that are later found to be materially inaccurate.     (3)  
Prohibition on Bonus, Retention Award or Incentive Compensation. Except for any
bonus payment required to be paid to you pursuant to a written employment
contract executed on or before February 11, 2009, as such valid employment
contracts are determined by the Secretary of the Treasury or his designee, by
regulation or otherwise, the Company may not during the CPP Covered Period

 



--------------------------------------------------------------------------------



 



Marc R. Lively
February 27, 2009
Page 2

      pay to you or accrue on your behalf any bonus, retention award or
incentive compensation except for long-term restricted stock that (i) does not
fully vest during the CPP Covered Period; (ii) has a value in an amount that is
not greater than 1/3 of your total amount of annual compensation; and (iii) is
subject to such other terms and conditions as the Secretary of Treasury may
determine is in the public interest.     (4)   Compensation Program Amendments.
Each of the Company’s compensation, bonus, incentive and other benefit plans,
arrangements and agreements (including golden parachute, severance and
employment agreements) (collectively, “Benefit Plans”) with respect to you is
hereby amended to the extent necessary to give effect to provisions (1), (2),
and (3). For reference, certain affected Benefit Plans are set forth in
Appendix A to this letter.         In addition, the Company is required to
review its Benefit Plans to ensure that they exclude incentives for senior
executive officers to take unnecessary and excessive risks that threaten the
value of the Company during the CPP Covered Period. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.     (5)  
Definitions and Interpretation. This letter shall be interpreted as follows:

  •   “Senior executive officer” means the Company’s “senior executive officers”
as defined in subsection 111(a)(1) of EESA.     •   “Golden parachute payment”
is used with same meaning as in Section 111(a)(2) of EESA.     •   “EESA” means
the Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009, (the “ARRA”) and rules, regulations,
guidance or other requirements issued thereunder or agreement, between the
Company and Treasury with respect thereto (the “EESA Restrictions”).     •   The
term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.     •   Provisions (1), (2) and
(3) of this letter are intended to, and will be interpreted, administered and
construed to, comply with Section 111 of EESA and the EESA Restrictions (and, to
the maximum extent consistent

2



--------------------------------------------------------------------------------



 



Marc R. Lively
February 27, 2009
Page 3

      with the preceding, to permit operation of the Benefit Plans in accordance
with their terms before giving effect to this letter).

  (6)   Miscellaneous. To the extent not subject to federal law, this letter
will be governed by and construed in accordance with the laws of Tennessee. This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original. A signature transmitted by facsimile or portable document
format (“.pdf”) form will be deemed an original signature.

3



--------------------------------------------------------------------------------



 



Marc R. Lively
February 27, 2009
Page 4
The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.
Yours sincerely,
Community First, Inc.

         
By:  /s/ Dianne Scroggins
 
Name:
 
 
Dianne Scroggins    
Title:
  Chief Financial Officer    

4



--------------------------------------------------------------------------------



 



Marc R. Lively
February 27, 2009
Page 5
Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.
/s/  Marc R. Lively
Marc R. Lively
Date: February 27, 2009
cc: Marc R. Lively, via Hand Delivery

5



--------------------------------------------------------------------------------



 



Appendix A
Community First, Inc. 2005 Stock Incentive Plan, as amended, including all
equity awards thereunder
Community First, Inc. Stock Option Plan, including all equity awards thereunder
Amended and Restated Employment Agreement, dated as of June 30, 2008, with Marc
R. Lively
Change in Control Agreement, dated as of July 18, 2008, with Michael J. Saporito
Change in Control Agreement, dated as of July 18, 2008, with Carl B. Campbell
Change in Control Agreement, dated as of July 18, 2008, with Dianne Scroggins
Community First Bank and Trust 2006 Management Incentive Compensation Plan
Community First Bank and Trust Supplemental Executive Retirement Plan (including
Participation Agreements)

